DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cerra (US 6,546,373) in view of Stanley et al. (US 2002/0111888).
Re claim 17 and 18:  The essential object of Cerra is tracking of a sales tax for a particular account and accumulates this information so that a user can receive an appropriate tax correction based on the accumulated tax information for that account.  It is noted that Value Added Tax is a sales tax – the equivalence of VAT tax and sales tax is laid out at column 1, lines 10-30.
Figures 6c and 7 are especially relevant.  In figure 6c, the repeated process of making purchases and accumulating tax information associated with the account is shown.  In figure 7, the user requests a refund.  At this stage, the user will obtain sales tax information.  More than 
While Cerra admittedly focuses on value-added tax, this capability can be equally applied to any sales tax.  If Cerra's invention is to be applied in the United States, a major difference is that deductions of US state sales taxes *requires* the filing of a tax return.  As such, the automatic refund of Cerra would have to be replaced with manual filing.
It is noted that Cerra already does the hard work of gathering all sales tax data together from many transactions and providing the back-end recordkeeping to provide a single cumulative tax value.  While Cerra admittedly focuses on value-added tax, this capability can be equally applied to any sales tax.  
Stanley specializes (see full document) in automatically incorporating tax-relevant data from many sources through software for preparation of a tax return automatically.
In view of Stanley et al.’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Cerra's gathering of sales tax data collection would serve as an important and useful input into Stanley et al.'s automated tax preparation software, (which is already built to gather tax-relevant data from a variety of sources) for the motivation that sales tax can be a major deduction for Federal income tax filings in the United States, a deduction that Stanley et al.'s users would doubtless be interested in.

Re claim 20: Supplying sales tax information to a user would not in practice be very different from supplying sales tax information to the user’s accountant, since an accountant often acts as a financial proxy for their customer, acting legally on their customer’s behalf.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,584,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 13-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,886,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are .
Regarding particularly claims 13-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,893,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 13-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,418,386. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are .
Regarding particularly claims 13-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,747,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 13-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,169,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are .
Regarding particularly claims 13-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,636,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent. The instant claim limitations are generally a subset of the limitations of the patent. The examiner notes that this is a one-way rejection. The instant claims do not render obvious the claims of the above patent because the patent has further limitations not present in the instant claims.
Regarding particularly claims 13-16, the ability of financial accounts to operate across multiple jurisdictions with appropriate application of local rules extends was ordinary and common at the time of the invention. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876